PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dowell, Luke
Application No. 15/323,981
Filed: 5 Jan 2017
For: SELECTIVE AND CONTROLLABLE SHAPE-MEMORY CABLE

:
:
:	DECISION ON PETITION
:
:
:



This decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed October 19, 2021.  

The petition to withdraw holding of abandonment is GRANTED.

On October 18, 2021, the Office issued a Notice of Abandonment stating the application is abandoned in view of applicant’s failure to file a timely and proper reply to the final Office action mailed December 7, 2020.

On October 19, 2021, applicant filed the present petition asserting the Office improperly issued the Notice of Abandonment. Applicant maintains the Notice of Abandonment incorrectly states no reply was submitted in response to the final rejection of December 7, 2020. Applicant states applicant filed a timely response in the form of a notice of appeal and Pre-Appeal Brief Conference Request, accompanied by a two-month extension of time on May 7, 2021. Applicant contends the application is not abandonment because of the timely reply filed on May 7, 2021.

Section 1204.02 of the Manual of Patent Examining Procedure provides the following guidance regarding the Pre-Appeal Brief Review Request and Conference Pilot Program:

Upon receipt of a properly filed request, a supervisor will designate a panel of appropriate reviewers to review the appellant's remarks and the examiner's rejections. . . 

* * *

After a panel decision, the time period for filing an appeal brief will be reset to be one month from the mailing of the decision on the request, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For as long as this pilot program remains in effect, submission of a pre-appeal review request may extend the period for filing an appeal brief until a decision is made on the request or the request is otherwise dismissed

The record shows applicant submitted a timely reply on May 7, 2021, which included a notice of appeal, $840 notice of appeal fee, a Pre-Appeal Brief Request for Review, and $640 fee for a two-month extension of time for response. The record further reveals the Office did not issue a panel decision or dismiss the request. Therefore, applicant is not required to file an appeal brief until after the mailing of a panel decision or the dismissal of the request. The record supports applicant’s assertion that the USPTO received a timely reply to the final Office action on May 7, 2021. Accordingly, the Office finds the application was held abandoned in error. The holding of abandonment is withdrawn and the application is restored to pending status by way of this decision.
 
The application is being returned to Technology Center Art Unit 2859 for appropriate action on the Pre-Appeal Brief Request for Review.

Telephone inquiries regarding this decision may be directed to the undersigned at 571-272-3211. Any questions regarding the Pre-Appeal Brief Request for Review or examination of the application should be directed to the examiner.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET